DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Keller (US 8,872,019) in view of Matsuda et al. (US 2013/0189528) and Yoshida et al. (US 2016/0214354).
Regarding claim 1, Keller teaches an interlayer film for laminated glass (col. 8, lines 28-37), comprising at least one PVB film (col. 8, lines 33-34) which would include a first layer which contains a polyvinyl butyral resin (col. 5, lines 22-23) and triethylene glycol di-2-ethylhexanoate (col. 6, lines 18-24) and a second layer which is arranged on a first surface side of the first layer and contains a polyvinyl butyral resin (col. 5, lines 22-23) and triethylene glycol di-2-ethylhexanoate (col. 6, lines 18-24), the first layer further containing a hindered amine light stabilizer having an alkyl group bonded to the nitrogen atom of a piperidine structure or an alkoxy group bonded to the nitrogen atom of a piperidine structure (Formula I, col. 4, lines 1-47).
Keller fails to explicitly disclose an acetylation degree and a butyralization degree of the polyvinyl butyral resin.
Matsuda et al. teaches an interlayer film for laminated glass (See Title) comprising a first layer which contains a polyvinyl butyral resin (paragraph [0087]) and triethylene glycol di-2-ethylhexanoate (paragraph [0107]) and a second layer which is arranged on a first surface side of the first layer and contains a polyvinyl butyral resin (paragraph [0063] and [0087]) and triethylene glycol di-2-ethylhexanoate (paragraph [0107]), an acetylation degree of the polyvinyl butyral resin contained in the first layer being 0 mol% to 30 mol% (paragraph [0073]) which encompasses the claimed range of greater than or equal to 0.1% by mole and less than or equal to 25% by mole, a butyralization degree of the polyvinyl butyral resin contained in the first layer being 68 mol % to 85 mol% (paragraph [0090]) or 50 mol % to 80 mol% (paragraph [0094]) which each overlaps the claimed range of greater than or equal to 47% by mole and less than or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose acetylation degrees and butyralization degrees for each of the first layer and second layer, respectively, of Keller in order to provide the desired level of sound insulation, strength, and humidity resistance (Matsuda et al., paragraph [0074]).
Given that Keller in view of Matsuda et al. teaches second layer comprising materials and structure, including types and amounts of both plasticizer and polyvinyl butyral resin (See above and col. 5, line 62 and col. 6, lines 33-47 and Applicant’s US-PGPub paragraphs [0072] and [0078]), as those used in the present invention, it is clear that the second layer would inherently have a glass transition temperature of higher than or equal to 32.4°C and lower than or equal to 60°C, absent evidence to the contrary.
Keller in view of Matsuda et al. fails to teach wherein the content of triethylene glycol di-2-ethylhexanoate contained in the first layer relative to 100 parts by weight of the polyvinyl butyral resin contained in the first layer is greater than the content of triethylene glycol di-2-ethylhexanoate contained in the second layer relative to 100 parts by weight of the polyvinyl butyral resin contained in the second layer. 
However, Yoshida et al. teaches wherein the content of triethylene glycol di-2-ethylhexanoate contained in the first layer relative to 100 parts by weight of the polyvinyl butyral 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a content of triethylene glycol di-2-ethylhexanoate contained in the first layer to be greater than the content of triethylene glycol di-2-ethylhexanoate contained in the second layer in order to prevent gap generation at the end part of the sheet of laminated glass (Yoshida et al., paragraphs [0010] and [0074]).
Regarding claim 2, Keller teaches wherein at least one first metal atom selected from the group consisting of an alkaline earth metal, zinc and aluminum is included in the interlayer film, an alkali metal is not included or is included in the interlayer film, and the content of the first metal atom in the interlayer film is more than 10 ppm (col. 7, lines 7-35) which overlaps the claimed range of less than or equal to 150 ppm.2 Application No.: 15/123,664 Docket No.: MIY-0472  
Regarding claim 4, Keller fails to teach wherein the polyvinyl butyral resin contained in the first layer is obtained by butyralizing a polyvinyl alcohol with an average polymerization degree as claimed.
However, Matsuda teaches wherein the polyvinyl butyral resin contained in the first layer is obtained by butyralizing a polyvinyl alcohol with an average polymerization degree of greater than or equal to 1600 (paragraphs [0078]-[0079]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose an average polymerization degree, including that presently claimed, in order to provide sufficient penetration resistance (Matsuda, paragraph [0079]).
Regarding claim 5, Keller fails to teach wherein a content of the hydroxyl group of the polyvinyl butyral resin as claimed.
However, Matsuda teaches wherein a content of the hydroxyl group of the polyvinyl butyral resin contained in the first layer is 30 mol% or lower (paragraph [0070]) greater than or equal to 20% by mole and less than 30% by mole.  			
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a content of the hydroxyl group of the polyvinyl butyral resin contained in the first layer, including that presently claimed, in order to avoid bleed out of plasticizer and improve humidity resistance (Matsuda, paragraph [0070]).
Regarding claim 6, given that Keller in view of Matsuda et al. teaches first layer comprising materials and structure, including types and amounts of both plasticizer and polyvinyl butyral resin (See above and Keller, col. 5, line 62 and col. 6, lines 33-47 and Applicant’s US-PGPub paragraphs [0072] and [0077]), as those used in the present invention, it is clear that the first layer would inherently have a glass transition temperature of lower than or equal to 20°C, absent evidence to the contrary.
Regarding claim 7, Keller in view of Matsuda et al. fails to teach wherein the first layer contains an oxidation inhibitor having the molecular weight of greater than or equal to 250 and including a phenol skeleton.
However, Yoshida wherein the first layer contains an oxidation inhibitor having the molecular weight of greater than or equal to 200 and including a phenol skeleton (paragraphs [0087] and [0091]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an oxidation inhibitor as claimed in the first layer of 
Regarding claim 8, Keller in view of Matsuda et al. fails to teach wherein the molecular weight of the hindered amine light stabilizer is less than or equal to 1000.  
However, Yoshida et al. teaches wherein the molecular weight of the hindered amine light stabilizer is less than or equal to 1000 (paragraph [0081]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a molecular weight, including that presently claimed, for the hindered amine light stabilizer of Keller in order to prevent gap generation at the end part of the laminated glass and an increase in the yellowing of the layer (Yoshida et al, paragraph [0081]).
Regarding claim 9, given that Keller teaches at least one PVB film (col. 8, lines 33-34) which would include a third layer which is arranged on a second surface side opposite to the first surface of the first layer and contains a polyvinyl butyral resin (col. 5, lines 22-23) and triethylene glycol di-2-ethylhexanoate (col. 6, lines 18-24).
Regarding claim 10, given that Keller in view of Matsuda et al. teaches third layer comprising materials and structure, including types and amounts of both plasticizer and polyvinyl butyral resin (See above and Keller, col. 5, line 62 and col. 6, lines 33-47 and Applicant’s US-PGPub paragraphs [0072] and [0078]), as those used in the present invention, it is clear that the3 Application No.: 15/123,664 Docket No.: MIY-0472glass transition temperature of the third layer is inherently higher than or equal to 32°C, absent evidence to the contrary.
Regarding claim 11, it is noted that the recitation in the claims that the interlayer film is “being used for obtaining laminated glass of an automobile” is merely an intended use. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Keller in view of Matsuda et al. disclose interlayer film as presently claimed, it is clear that the interlayer film of Keller in view of Matsuda et al. would be capable of performing the intended use, i.e. used for obtaining laminated glass of an automobile, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Regarding claim 13, given that Keller in view of Matsuda et al. teaches second layer comprising materials and structure, including types and amounts of both plasticizer and polyvinyl butyral resin (See above and Keller, col. 5, line 62 and col. 6, lines 33-47 and Applicant’s US-PGPub paragraphs [0072] and [0078]), as those used in the present invention, it is clear that the second layer would inherently have a glass transition temperature of higher than or equal to 33°C and lower than or equal to 60°C, absent evidence to the contrary.
Regarding claim 14, given that Keller in view of Matsuda et al. teaches third layer comprising materials and structure, including types and amounts of both plasticizer and polyvinyl butyral resin (See above and Keller, col. 5, line 62 and col. 6, lines 33-47 and Applicant’s US-PGPub paragraphs [0072] and [0078]), as those used in the present invention, it 
Regarding claim 15, Keller teaches wherein the polyvinyl acetal resin contained in the third layer is a polyvinyl butyral resin (col. 5, lines 22-23), the plasticizer contained in the third layer is triethylene glycol di-2-ethylhexanoate (col. 6, lines 18-24).
Keller fails to explicitly disclose an acetylation degree and a butyralization degree of the polyvinyl butyral resin contained in the third layer.
However, Matsuda et al. teaches a third layer which is arranged on a first surface side of the first layer and contains a polyvinyl butyral resin (paragraph [0063] and [0087]) and triethylene glycol di-2-ethylhexanoate (paragraphs [0101] and [0107]), an acetylation degree of the polyvinyl butyral resin contained in the third layer being 0 mol% to 10 mol% (paragraph [0074]) which encompasses the claimed range of greater than or equal to 0.01% by mole and less than or equal to 10% by mole, a butyralization degree of the polyvinyl butyral resin contained in the third layer is 68 mol% (See page 15, Table 1) which falls within the claimed range of being greater than or equal to 55% by mole and less than or equal to 75% by mole.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose acetylation degrees and butyralization degrees for the third layer of Keller in order to provide the desired level of sound insulation, strength, and humidity resistance (Matsuda et al., paragraph [0074]).
Regarding claim 16, Keller fails to teach wherein a thickness of the first layer as claimed.
However, Matsuda teaches wherein a thickness of the first layer is 0.05 to 0.35 (paragraph [0127]) which overlaps the claimed range of 0.25T to 0.375T, where T is a total thickness of the interlayer film.4Application No.: 15/123,664 Docket No.: MIY-0472
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a thickness of the first layer, including that presently claimed, for the first layer of Keller in order to suppress bubble formation and bubble growth and improve sound-insulation (Matsuda et al., paragraph [0127]).
Regarding claim 17, Keller fails to teach a total thickness of the second and third layers as claimed.
However, Matsuda teaches a thickness of the first layer is 0.05 to 0.35 (paragraph [0127]) and given that the interlayer film includes a first layer, second layer and third layer, it is clear that the remaining thickness, i.e. total thickness of the second and third layers, would be 0.65 to 0.95 which overlaps the claimed range of 0.625T to 0.75T.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose total thickness of the second and third layers, including that presently claimed, in order to provide sufficient sound insulation and suppress bleed out of plasticizer (Matsuda, paragraph [0126]).
Regarding claim 18, given that Keller in view of Matsuda et al. teaches second layer comprising materials and structure, including types and amounts of both plasticizer and polyvinyl butyral resin (See above and Keller, col. 5, line 62 and col. 6, lines 33-47 and Applicant’s US-PGPub paragraphs [0072] and [0078]), as those used in the present invention, it is clear that the second layer would inherently have a glass transition temperature of higher than or equal to 32.4°C and lower than or equal to 39°C, absent evidence to the contrary.
Regarding claim 19, Keller in view of Matsuda et al. fails to teach wherein the absolute value of the difference between the content of triethylene glycol di-2-ethylhexanoate contained 
However, Yoshida et al. teaches wherein the absolute value of the difference between the content of triethylene glycol di-2-ethylhexanoate contained in the first layer relative to 100 parts by weight of the polyvinyl butyral resin contained in the first layer and the content of triethylene glycol di-2-ethylhexanoate contained in the second layer relative to 100 parts by weight of the polyvinyl butyral resin contained in the second layer is 10 parts by weight (paragraph [0075]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose an absolute value of the difference between the content of triethylene glycol di-2-ethylhexanoate contained in the first layer and the content of triethylene glycol di-2-ethylhexanoate contained in the second layer, including that presently claimed, in order to enhance penetration resistance of the laminated glass (Yoshida et al., paragraph [0075]).
Response to Arguments
Applicant's arguments filed 03/22/21 have been fully considered but they are not persuasive. 
Applicant amended claim 1 to include limitation from cancelled claim 3 and cancelled claim 20.
With respect to the rejection over Yoshida, in light of Applicant’s proper filing of the Statement of Common Ownership the rejection of record has been overcome.
With respect to the rejection over Keller in view of Matsuda et al., Applicant argues that the rejection has been overcome by the incorporation of non-rejected dependent claim 3 into independent claim 1. However, claim 3 was previously rejected over Keller in view of Matsuda .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787